r---c.,;   ~   ~
                                                                                        --.          !

                                           N0.29,282
                                                                               2al!i 1Jn11 _,
 STATE OF TEXAS                                  §     IN THE DISTRICT COURT I                       •f   PH 4: 28
                                                 §                             FILED IN
                                                                        6th COURT OF APPEALS
 vs                                              §     HUNT COUNTY, TEXASQ·.
                                                                          TEXARKANA,. TEXAS
                                                 §
                                                 §
                                                                              ··.·.
                                                                       11/20/2015 10:02:54 AM h
                                                                            DEBBIE AUTREY
 KEITH DAVIS                                     §     354™ JUDICIAL DISTRICTClerk

                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes KEITH DAVIS, Defendant in the above styled and numbered causes, and

gives this written notice of appeal to the Texarkana Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against KEITH DAVIS.



                                              Respectfully submitted,


                                              Law Office of Jason A. Duff
                                              2615 Lee St
                                              P.O. Box 11
                                              Greenville, TX 75403
                                              Tel: (903) 455-1991
                                              Fax: (903) 4 ~-yn

                                              By:---."'-7-_.::(A_::__::::__JL.._ _ _ _ _ _ __
                                                         nA. Duff
                                                     tate Bar No. 24059696
                                                  Attorney for Keith Davis

                                 CERTIFICATE OF SERVICE

I certify that a true copy of the above was served on each attorney of record or party in accordance

with the Texas Rules of Criminal Procedure on November ' (  2015.
                                                      ----~




                                              ZA.Duff
                                              Attorney for Respondent




                                                  1
                                                                                                                   j;:o.
                                                                                                         "l7-      r//..f:. '
                                                  CASE No. 29282            couNT 1                            -..........::~[)
                                                   INcrnEm No.tTRN: 912s300335 Aoo1                         Ocr 1 .............._"'
                                                                                                                 9
THE STATE OF TEXAS                                                           §            IN THE    ~sg#oT C9ilU.lf
                                                                             §                        ·~~--~        ""1
v.                                                                           §                              "1Jr:.r co,, V...._   I
                                                                                                                     ">.~v
                                                                             §            OF HUNT COUNTY, T~"'
KEITH DAVIS                                                                  §
                                                                             §
STATE ID     No.: TX 03224945                                                §            354TH   JUDICIAL DISTRICT

                 TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL
 -~1; RlClL
                                                                                   b ) LJ 7 V(
                                                                       ·7 )r6 3.-.!!
                                                                                           7




     Telephone   num~ (..)               ) t.-l( -:) -         5" ~UJAdd